Exhibit 11.1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS (LOSS) PER SHARE OF CLASS A STOCK THREEMONTHS ENDED MARCH 31, (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Basic and diluted EPS: Loss from continuing operations attributable to Ampal’s shareholders $ ) $ ) Income from discontinued operations, net of tax - Net (Loss) income attributable to Ampal’s shareholders (214,971 ) Earnings per share of Class A Stock: Loss from continuing operations (3.83 ) (0.30 ) Income from discontinued operations, net of tax - $ ) $ Shares used in calculation
